Citation Nr: 1122031	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-12 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from May 1966 to May 1968, to include a tour of duty in the Republic of Vietnam from January 1967 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In August 2007, the Veteran testified at a personal hearing over which a decision review officer of the RO presided.  In March 2009, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of each hearing has been associated with his claims file.

This matter was previously before the Board in July 2009 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that in June 2004, the Veteran had submitted an Appointment of Veterans Service Organization As Claimant's Representative (VA Form 21-22) appointing Disabled American Veterans as his accredited representative.  In December 2010, the Board received a letter from the Veteran indicating that he had designated the Veterans of Foreign Wars of the United States (VFW) as power of attorney for his claim.  However, a VA Form 21-22 had not been received appointing VFW as his representative.  In March 2011, the Board received correspondence from VFW indicating that their policy and procedures prevented their representation of the Veteran while a case is in remand status.   Thus, VFW declined representation of the Veteran.  In April 2011, the Board contacted the Veteran indicating to him that VFW had declined representation, and that he could either represent himself, appoint an alternate accredited Veterans Service Organization, or appoint a different private attorney.  The Veteran was further notified that if he did not respond to the Board's correspondence within 30 days, the Board would assume that he wished to represent himself.  A review of the claims file reveals no further correspondence from the Veteran.

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, PTSD was caused by active service in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010); 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for PTSD, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation, indicates as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is considered competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran has asserted that he has PTSD which is due to his experiences during a tour of duty in the Republic of Vietnam during his period of active service.  The record reflects that the Veteran has been variously diagnosed with generalized anxiety disorder and PTSD.

During his August 2007 RO and March 2009 Travel Board hearings the Veteran  indicated that while serving in a transportation company, he had witnessed the result of a tractor trailer accident in which two Vietnamese civilians had been killed.

The record also reflects that in a Statement In Support Of Claim (VA Form 21-4138) dated in December 2006, the Veteran indicated that he served in a transportation company while in Vietnam in 1967 and 1968 during the Tet Offensive near Saigon, Long Binh, and Tan Son Nhut, when Viet Cong regulars were invading the area and combat conditions were intense.   He added that he served in convoys, both as a driver and shot-gun, and that he had been ordered to drive a single truck to locations in South Vietnam where sniper fire and land mines were pervasive.

The Veteran's service personnel records reveal that while in Vietnam, he served as an armorer with the 4th Transportation Command and with the 300th Transportation Company.

A VA Memorandum dated in March 2010 shows that it was confirmed that the Veteran served as an armorer the HHC 4th Transportation Command from January 5, 1967, to September 13, 1967, and with the 300th Transportation Company from September 14, 1967, to January 2, 1968.  Excerpts from "Vietnam Order of Battle" place the units in various locations throughout Vietnam.  Unit records from the National Archives and Records Administration place the units in Long Binh (Bien Hoa) Area between November 1967 and December 1967.  United States Army and Joint Services Records Research Center (JSRRC) (formerly United States Armed Services Center for Unit Records Research (CURR)) response detailed the Long Binh Area as being subjected to numerous enemy rocket, small arms, and sapper attacks resulting in fires, significant destruction, and U.S. Military Casualties, between the dates of November 23, 1967, and December 24, 1967.  VA Database verified an enemy rocket and mortar attack on the Long Binh Area resulting in U.S. Military Casualties on November 5, 1967.  The details listed above were said to corroborate the Veteran's stressors and buddy statements given on December 29, 2006, May 16, 2007, July 27, 2007, and during various VA examinations.

A VA PTSD examination report dated in June 2010 shows that following a review of the claims file and examination of the Veteran, the VA psychologist concluded that the Veteran met the criteria for a diagnosis of generalized anxiety disorder, but not PTSD.  The examiner added that the generalized anxiety disorder was less likely caused by or the result of active service.  The examiner also indicated that the Veteran was not considered to be a very reliable historian due to discrepancies between his reports and what was actually in the file.  

A private medical record from L. V. Y., M.D., dated in December 2010, shows that the Veteran reported spending a year in Vietnam in 1968, working as a driver dealing with supplies and ammunition in support of soldiers fighting in the war.  He apparently suffered a traumatic experience when he was in a convoy driving a jeep behind a truck carrying supplies and suddenly there were two young Vietnamese who were on motor scooters and were apparently run over by the equipment truck. The Veteran witnessed their bodies along with the scooters getting mangled by the big wheels of the truck.  The bodies of the young men were dragged for a long distance.  The Veteran was said to have been greatly traumatized by this incident,  and for many years he experienced frequent and recurrent nightmares with flashbacks and intrusive memories.  This triggered anxiety symptoms including panic attacks and for many years he has experienced chronic nervousness accompanied by symptoms of tremulousness, palpitations, sweating, chest pressure, and hyperventilation.  He was also said to have experienced insomnia.  He would have a problem with getting startled easily and noises would bother him.  Events related to the war would trigger these memories and, at times, flashbacks of this traumatic incident.  He reported a 14 year history of treatment at the VA Outpatient Clinic, with recent treatment on psychotropic medication.  The assessment was PTSD.  Dr. Y. opined that the Veteran suffered from PTSD as a result of traumatic experiences when he was in Vietnam.  

Here, although the service personnel records do not confirm that the Veteran actually witnessed the truck accident which resulted in the death of two young Vietnamese civilians, he was attached to a unit that likely was involved in convoys as described by the Veteran.  Moreover, the service personnel records do corroborate the Veteran's stressors as to being subjected to numerous enemy rocket, small arms, and sapper attacks resulting in fires.  As such, the Board finds that the Veteran's stressors are consistent with an individual stationed in a hostile territory.  Given the time period during which he was assigned to Vietnam and the type of incidents he reported that were stressful, the Board finds this information is sufficient to corroborate that he was exposed to significant, life-affecting stressors.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  Accordingly, the Board finds the Veteran's account of in-service stressor(s) credible and to be sufficiently confirmed.

Therefore, the determinative issue, and focus of the analysis to follow is whether there is sufficient evidence of a relationship between a confirmed stressor and any PTSD diagnosis.  

The Board acknowledges that the Veteran was not diagnosed with PTSD at his June 2010 VA examination; nonetheless, he had a VA psychologist diagnosed him with PTSD over a period of treatment dating from December 2006 to January 2007.  Moreover, in December 2010, a private psychiatrist concluded that the Veteran had PTSD that was the result of traumatic experiences in Vietnam.  Under these circumstances, the medical evidence of record, at least arguably, indicates the Veteran has PTSD related to a confirmed in-service stressor(s).  Moreover, while the June 2010 VA examiner did not diagnose the Veteran with PTSD, the examiner specifically noted that the Veteran did present some mild symptoms of PTSD.  In essence, the medical evidence documenting the Veteran's psychiatric treatment and history strongly suggests that VA medical professional have on multiple occasions found the confirmed stressors to support a PTSD diagnosis.

In sum, the evidence of record tends to indicate that the Veteran experienced, witnessed, and/or was confronted with an event or circumstance that involved actual or threatened death or serious injury and VA medical professionals have, at least in-part, related this in-service occurrence to currently diagnosed PTSD; therefore, the criteria to establish the Veteran's entitlement to service connection for PTSD have been satisfied, under the recent revision to 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  Although further inquiry could be undertaken with the view towards additional development, to include obtaining additional medical opinion(s), the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim, or minimally is in equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, service connection for PTSD is warranted and, to this extent, the Veteran's claim is granted.  


ORDER

Service connection for PTSD is granted.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


